DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/2/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Patent 5,838,970), Rokicki et al. (US PG PUB 2010/0251262), and Oracle Retail (NPL Document December 2016).

Regarding claim 8, Thomas teaches a method comprising: 
providing a location of a message broker and a location for an object store (see [34] “In a typical embodiment, the Object Resource Assignments provide information regarding available object brokers, object storage assignments, location repository assignments and default object attributes. A list of object brokers capable of handling object operation requests for a particular object type is maintained for use when a first object broker 22 cannot handle the object operation request for some reason. The object storage assignments specify where information associated with a given object type is to be stored.”); 
 to set the location of the message broker and the location of the object store (see [34] “In a typical embodiment, the Object Resource Assignments provide information regarding available object brokers, object storage assignments, location repository assignments and default object attributes. A list of object brokers capable of handling object operation requests for a particular object type is maintained for use when a first object broker 22 cannot handle the object operation request for some reason. The object storage assignments specify where information associated with a given object type is to be stored.”). 
Thomas does not expressly disclose, however, Rokicki teaches in a producer software module so that the producer software module is configured to request messages from the message broker and store the objects at the object store based on the requested messages so that the producer software module is configured to request messages from the message broker and store the objects at the object store based on the requested messages (see ¶ [0146] “WSDs also may specify one or more endpoints (e.g., one or more network locations or JMS destinations at which a web service can be invoked). In essence, the 
to set the location for the object store in the consumer software module such that the consumer software module is configured to access the object store to retrieve stored objects (see ¶ [0146] “WSDs also may specify one or more endpoints (e.g., one or more network locations or JMS destinations at which a web service can be invoked). In essence, the WSD represents an agreement governing the mechanics of interacting with that service. Thus, WSDs are present on both the sending (consumer) and receiving ( producer) sides of the model in certain example embodiments.” and  ¶ [0148] “A consumer WSD may be created from a web service in a UDDI registry or from a WSDL document and is designed to allow the Integration Server to invoke the web service as part of an IS flow service. It may contain all the data from the WSDL document that defines the web service, as well as data needed for certain Integration Server run-time properties. A consumer WSD thus defines an external web service, allowing the integration server to create a web service connector for each operation in the Web service. When the consumer WSD is created, one or more web service connectors also may be created.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the schema of by adapting the functionality of Thomas by adapting the teachings of Rokicki for providing application integration solutions for better usability (see ¶ [0012] of Rokicki).
Thomas and Rokicki do not expressly disclose the following, however, Oracle Retail teaches 
containing an object schema that provides definition for object classes (see page 1-2, “The functional artifacts are different representations of the same message structure/definition in different technologies (Java EE, PL/SQL). Depending on the Oracle Retail application’s technology, RTG uses the appropriate artifacts, converting one from the other as needed. The following are the RTG functional object definitions”); 
convert the requested messages into objects using the object schema (see page 1-2, “JAXB is a standard Java XML binding technology. It provides the mechanism to convert XML instances to Java objects (and vice versa) in a standard way.”). 
compiling the software modules (see page 3-8 “Run the Artifact Generator to generate various functional artifacts….custom-retail-public-payload-java-beans-<version>.jar is generated in retail-func-artifact-gen/output-jaxb-java-beans/dist folder”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teachings of Thomas and Rokicki’s consumer and producer modules by adapting the text file and compiling of software modules in Oracle Retail in order to generate artifacts and allow customers to add/modify data which flows from one application to another (see page 1-1 of Oracle Retail.)

Regarding claim 9, Thomas does not expressly, however, Rokicki teaches wherein the consumer software module provides an interface for requesting object attribute values such that when the consumer software module receives a request on the interface, the consumer software module returns the requested object attribute value (see ¶[0163] “The input parameters that the web service consumer should supply to the web service and the output parameters that the Web service returns.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the schema of by adapting the functionality of Thomas by adapting the 

Regarding claim 10, Thomas and Rokicki do not expressly disclose, however, Oracle Retail teaches wherein the text file defines the objects stored in the object store (see 1-1 “The Artifact Generator is a collection of tools designed to create the various artifacts used within the Oracle Retail messaging infrastructure from an XML Schema (XSD). These XSDs are called Business Objects. They represent the functional definition and technical structure of a Retail Business Entity”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teachings of Thomas and Rokicki’s by adapting the text file in Oracle Retail in order to generate artifacts and allow customers to add/modify data which flows from one application to another (see page 1-1 of Oracle Retail).

Regarding claim 11, Thomas does not expressly disclose, however, Rokicki teaches wherein the consumer software module maintains a copy of the object store in a memory cache assigned to the consumer software module (see ¶[0097] “The dispatcher 204 places a copy of the documents (e.g., in memory) in the default document store 604 (S603). The dispatcher 204 identifies subscribers to the document and routes a copy of the document to each subscriber's trigger queue 214a-b (S604). In the case of delivered documents, the integration server 102 saves the documents to a trigger queue 214. The trigger queues 214 are located within a trigger document store 502, which may be saved on disk.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the schema of by adapting the functionality of Thomas by adapting the teachings of Rokicki for providing application integration solutions for better usability (see ¶ [0012] of Rokicki).
Regarding claim 12, Thomas does not expressly disclose, however, Rokicki teaches wherein generating the consumer software module comprises the consumer software module on a first device and wherein the consumer software module is configured to be deployed on a second device (see ¶[0114] “However, when the development environment includes multiple integration servers with a broker, the 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the schema of by adapting the functionality of Thomas by adapting the teachings of Rokicki for providing application integration solutions for better usability (see ¶ [0012] of Rokicki).
Thomas and Rokicki do not expressly disclose, however, Oracle Retail teaches the compiling of the software modules (see page 3-8 “Run the Artifact Generator to generate various functional artifacts….custom-retail-public-payload-java-beans-<version>.jar is generated in retail-func-artifact-gen/output-jaxb-java-beans/dist folder”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teachings of Thomas and Rokicki’s consumer and producer modules by adapting the text file and compiling of software modules in Oracle Retail in order to generate artifacts and allow customers to add/modify data which flows from one application to another (see page 1-1 of Oracle Retail.)

Regarding claim 13, Thomas does not expressly disclose, however, Rokicki teaches wherein the consumer software module comprises the consumer software module on a first device and wherein the consumer software module is configured to be deployed on a plurality of other devices (see ¶ [0114] “However, when the development environment includes multiple integration servers with a broker, the publishing side and subscribing side each are developed on separate integration servers connected by a broker”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the schema of by adapting the functionality of Thomas by adapting the teachings of Rokicki for providing application integration solutions for better usability (see ¶ [0012] of Rokicki).
Thomas and Rokicki do not expressly disclose, however, Oracel Retail teaches the compiling of the software modules (see page 3-8 “Run the Artifact Generator to generate various functional 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teachings of Thomas and Rokicki’s consumer and producer modules by adapting the text file and compiling of software modules in Oracle Retail in order to generate artifacts and allow customers to add/modify data which flows from one application to another (see page 1-1 of Oracle Retail.
Regarding claim 14, Thomas does not expressly disclose, however, Rokicki teaches wherein the object store comprises a snap shot of a memory cache maintained by the producer software module (see ¶[0101] “The integration server 102 may save delivered documents in a trigger document store 502, which may be located on disk. The integration server 102 may save published documents in a trigger document store located 502, which may be in memory. If the integration server 102 shuts down before processing a guaranteed document saved in a trigger document store on disk, the integration server may recover the document from the trigger document store 502 when it restarts. Volatile documents may be saved in memory and thus may not be recovered upon restart.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the schema of by adapting the functionality of Thomas by adapting the teachings of Rokicki for providing application integration solutions for better usability (see ¶ [0012] of Rokicki).

Regarding claim 15, Thomas does not expressly disclose, however, Rokicki teaches wherein the object store further comprises changes to the memory cache maintained by the producer software module since the snap shot of the memory cache was produced (see ¶ [0091] “The integration server 102 then removes the copy of the document from the trigger queue 214a and returns the server thread to the thread pool.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the schema of by adapting the functionality of Thomas by adapting the teachings of Rokicki for providing application integration solutions for better usability (see ¶ [0012] of .

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US PG PUB 2019/0303303), further in view of Sarkar et al (U.S. PG PUB 2020/0068014) and Deakin et al. (U.S. PG PUB 2017/0272516).

Regarding claim 16, Krishnan teaches 
a processor executing a producer module configured: to request messages from a message broker (see ¶ [0028] “Again, since the only valid instance of cache line 232 resides in the local cache 212 of processor 1 210, the snapshot request issued by processor 2 220 misses its local cache 222. This is illustrated by operation 1. Subsequent to the miss, home agent 202 may forward the snapshot request and/or issues a snoop to processor 1 210.”), 
an object store separate from the producer module and the memory cache and containing a state of the memory cache (see ¶ [0026] “The home agent 102 may include or have access to a directory that tracks ownership and/or status of each cache line cached by processers 1 and 2.”); and
 a second processor executing a consumer module configured to request a state of the memory cache from the object store and to maintain the state of the memory cache in a memory cache associated with the consumer module (see ¶ [0024] “When executed, the snapshot instruction allows data to be read or sourced in situ with respect to the caching hierarchy and coherency. For example, a consumer, by executing a snapshot instruction, can read data from a producer without causing a change in the coherence state and/or the location of the cache line containing the data.”).
Krishnan does not expressly disclose, however, Sarkar teaches 
to set values for attributes of objects in a memory cache based on the messages (see ¶ [0104] “The data model may provide structure for tables, objects, and attributes in a hierarchical system. For example, the datastore may allow any application, including third party applications, to define a JSON-based data model and use APIs (application program interfaces) to produce and subscribe to data adhering to the same JSON-based data model.”) and a schema that provides a definition of object classes (see ¶ [0104] “The storage structure 1600 provides an exemplary embodiment of data storage in 
to designate states of the memory cache wherein each state comprises all memory structures of the memory cache (see ¶ [0032] “In an embodiment, each of the networking devices stores its own state at runtime and transmits its state to be replicated in the datastore. The datastore may be connected to multiple networking devices and store all states for each of the multiple networking devices.” and ¶ [0091] “Each of the nodes includes a copy of the datastore 1102. The information in the datastore 1102 may be accessed and used by multiple applications such as application1, application2, and up thru application.”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the schema of Krishnan by adapting the functionality of Sarkar to improve the storage of networking information (see ¶ [0008] of Sarkar).
Krishnan and Sarkar do not expressly disclose, however, Deakin teaches to set a message index representing a last message received from the message broker in the memory cache (see ¶[0165] “Storing property types relating to the availability of the message may further include updating: an oldest message index before which all messages are deleted; a newest message index after which all messages are visible; and an indication of the visibility of messages between the two indexes. The method may include updating to the oldest deleted message index, if required when sending a deleted state message, and updating the newest visible message index, if required when sending a visible state message.”); wherein each state comprises the message index of the last message received from the message broker before the state was designated (see ¶ [0038] “Aspects of the described method and system use the log streaming messaging system itself to store queue state, so has no other dependencies for state management.” See ¶ [0039] “The state topic uses messages, which describe the current state of the message in the queue in terms of state properties.” See ¶[0004] “Apache Kafka additionally has the concept of “log compaction”. When enabled, the same deletion of messages older than their lifetime occurs except for those that are the last message for a given key. This means that the current value associated with a key is always kept and the latest state of all keys can be rebuilt by reading the messages back.”). 
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 21, is an independent method claim corresponding to system claim 16 above, therefore, it is rejected for the same reasons. 

Claims 17-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US PG PUB 2019/0303303) and Sarkar et al (U.S. PG PUB 2020/0068014) and Deakin et al. (U.S. PG PUB 2017/0272516), as applied to claims 16 and 21 above, further in view of Murthy et al. (U.S. PG PUB 2018/0159731).

Regarding claim 17, Krishnan, Sarkar, and Deakin do not expressly disclose, however, Murthy teaches wherein the producer module determines that a value for an attribute of an object is defined as a reference type in the schema and first stores the value in a memory structure created for the reference type then stores a pointer to the value for the object (see ¶ [0044] “The assignment of hash values to consumer devices can be stored in a registry in the producer devices. During operation, the producer device can determine the mapping of a given hash value to the corresponding consumer device by using a hash function.” And ¶[0045] “Moreover, each producer device can use same mechanism to assign hash values. As was described above, one example mechanism is to assign the hash values pseudo random manner using the identifiers as seeds. Accordingly, each producer device generates the same assignments between hash values and consumer devices”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Krishnan, Sarkar, and Deakin by adapting the teachings of Murthy in order to manage data.

Regarding claim 18, Krishnan, Sarkar, and Deakin do not expressly disclose, however, Murthy teaches wherein before storing the value in the memory structure created for the reference type, the producer module searches the memory structure created for the reference type to determine if the value 
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Krishnan, Sarkar, and Deakin by adapting the teachings of Murthy in order to manage data.

Regarding claim 19, Krishnan, Sarkar, and Deakin do not expressly disclose, however, Murthy teaches wherein the pointer comprises a hash key and wherein storing the value in the memory location comprises using at least one value in the message to compute the hash key and setting the value for the attribute of the object equal to the hash key (see ¶ [0043] “The hash values can be assigned to a consumer device based on an identifier of the corresponding consumer device. Examples of identifiers of the consumer device include a globally unique identifier ("GUID") of the consumer device, an application identifier ("APPID"), a combination (e.g., a concatenation) of the GUID and APPID, IP address, and/or the like. The consumer device can provide the identifier to the producer device by providing the identifier within advertisement data as described in connection with FIG. 7.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Krishnan, Sarkar, and Deakin by adapting the teachings of Murthy in order to manage data.

Regarding claim 20, Krishnan, Sarkar, and Deakin do not expressly disclose, however, Murthy teaches wherein setting the value for the attribute of the object comprises identifying at least one key in the message that is designated as a primary key for the object in a schema, using the primary key to determine that the object has not been created yet and in response, creating the object (see ¶ [0133] “If session does not exist (e.g., the key for the session does not exist in the cache) a new session instance is created and a session key is minted and injected into the session. The metadata extracted from the event is then updated into the session record.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the 

	Regarding claim 22-25, are method claims corresponding to system claims 17-20 above, therefore, they are rejected for the same reasons.

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US PG PUB 2019/0303303) in view of Sarkar et al (U.S. PG PUB 2020/0068014) and Deakin et al. (U.S. PG PUB 2017/0272516), as applied to claim 16 and 21 above, further in view of Rokicki et al. (US PG PUB 2010/0251262).

	Regarding claim 26, Krishnan, Sarkar, and Deakin does not expressly disclose, however, Rokicki teaches wherein the second processor executing the consumer software module provides an interface for requesting object attribute values such that when the consumer software module receives a request on the interface, the consumer software module returns the requested object attribute value (see ¶[0163] “The input parameters that the web service consumer should supply to the web service and the output parameters that the Web service returns.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Krishnan, Sarkar, and Deakin by adapting the teachings of Rokicki in order to apply improved techniques for providing application integration solutions (see ¶[0012] of Rokicki).


Response to Arguments
Applicant’s arguments with respect to claim(s) 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to 103 claims 8-15 are not persuasive. Applicants argue the cited prior art, especially Thomas do not disclose using a text to place a location of a broker in a producer 
Examiner disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, it is the combined teachings of Thomas, and Oracle Retail that teach the claimed invention. Thomas teaches a location of a broker in a producer or consumer as disclosed in [34] “In a typical embodiment, the Object Resource Assignments provide information regarding available object brokers, object storage assignments, location repository assignments and default object attributes. A list of object brokers capable of handling object operation requests for a particular object type is maintained for use when a first object broker 22 cannot handle the object operation request for some reason. The object storage assignments specify where information associated with a given object type is to be stored.” 
Oracle Retail teaches use of a text with location addresses (see 3-9 which contains xml location addresses, run artifact generator see location address), e.g. as XML that is used to create artifacts, see 1-1 “The Artifact Generator is a collection of tools designed to create the various artifacts used within the Oracle Retail messaging infrastructure from an XML Schema (XSD). These XSDs are called Business Objects. They represent the functional definition and technical structure of a Retail Business Entity.” Further Oracle Retail teaches compiling the software code, see page 3-8 “Run the Artifact Generator to generate various functional artifacts….custom-retail-public-payload-java-beans-<version>.jar is generated in retail-func-artifact-gen/output-jaxb-java-beans/dist folder.” 
Thus, it is the combined teachings that would have taught the claimed limitation. In this case, Thomas’s location of a broker in a producer consumer, and Oracle’s Retail’s use of a text with a location address and compiling to create an artifact.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.

Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                           
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192